Citation Nr: 9922664	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1956 to June 1975.  The veteran died 
in August 1996 at the age of 59.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death due to metastatic colon cancer as a result of 
exposure to ionizing radiation.  

In June 1999, the Board remanded this case to the RO for 
further development.  The development has been completed and 
the case has been returned for appellate review.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1996, at the age of 59.  
The immediate cause of death was identified as metastatic 
colon cancer.  No autopsy was performed.

2.  Service records verify that the veteran participated in 
atmospheric nuclear testing, Operation Hardtack, in 1958.

3.  The veteran's service medical records are entirely 
negative for complaints, treatment or diagnosis of any 
carcinomas of the colon or other organ.

4.  At the time of the veteran's death, no service connection 
had been established for any disorder.

5.  There is no medical evidence of record showing that the 
cause of the veteran's death was related to his exposure to 
ionizing radiation during service.

6.  There is no medical evidence of record showing any nexus 
between the cause of the veteran's death and his period of 
service.


CONCLUSION OF LAW

The claim of service connection for the cause of death due to 
ionizing exposure is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records make no reference to any 
complaints or clinical findings pertaining to cancer or the 
colon.

The veteran expired August [redacted], 1996; the immediate cause of 
death, as noted on the Certificate of Death was metastatic 
colon cancer.  There were no conditions listed as being due 
to or the consequence of the colon cancer.  An autopsy was 
not performed.

Private medical records in the file indicate that the veteran 
was diagnosed with colon cancer in June 1994 based on a 
colonoscopy taken in June 1994 which showed an intraluminal 
mass lesion at thirty centimeters.  Additional clinical tests 
revealed that the colon cancer metastasized to the veteran's 
liver.  The private medical records did not reflect any 
physician's medical opinion or diagnosis regarding the 
etiology of the veteran's colon cancer.  The veteran began 
chemotherapy treatment in September 1995.

A letter dated in May 1996 was received from the Defense 
Nuclear Agency confirming that the veteran had been assigned 
to the USS Floyd B. Parks and was present at Operation 
HARDTACK, an atmospheric nuclear test series conducted at 
Enewetak Proving Groving (EPG) in the Pacific from April 28 
through August 18, 1958. The veteran served as a Sonarman 
Third Class in PARKS.  HARDTACK dosimetry records indicate 
that the veteran was issued a film badge (#18410) to monitor 
his exposure to gamma radiation during the operation.  The 
badge had a reading of 0.237 rem.  It was reported that 
because of the existence of the film badge reconstructions 
were necessary only to determine the neutron dose, which was 
undetectable by a film badge.  Neutron emissions occurred 
immediately after the detonation of a nuclear device.  The 
Dose Assessment for the crew of USS PARKS during and after 
Operation HARDTACK was determined to have been 0.2 rem for 
the post badging period the veteran served on the ship.  The 
veteran's reconstructed neutron dose from his participation 
in the operation was reported as 0.000 rem.  His dose from 
exposure to gamma radiation was as follows:
Inclusive Dates	Dose (rem)	Method of Determination
4/5-5/22/58		0.237		Film badge (#18410)
5/23/58-10/10/59	0.2		Reconstruction
Total Dose		0.5		(Upper bound of 0.5 rem)

It was noted that the veteran probably received an internal 
dose from the inhalation of descending and subsequently 
resuspended fallout on PARKS.  It is probable that the ship 
experienced on episode of fallout at EPG.  The reconstructed 
fifty-year committed dose to the lower large intestine from 
participation in Operation HARDTACK was 0.7 rem.  It was 
added that since the veteran wore his film badge at all 
times, his recorded external dose should include 
contributions accrued from all excursions.  Furthermore, 
brief periods spent on land would not have resulted in a 
larger internal dose than derived.  

Pursuant to an RO request of July 1996 for a medical opinion, 
a memorandum from the Chief Public Health and Environmental 
Hazards Officer (CPHEHO) (Under Secretary for Health) was 
received in August 1996 setting forth the following: It is 
calculated that exposure to 18.61 rads or less at age 21 
provides a 99 credibility that there is no reasonable 
possibility that it is as likely as not that the veteran's 
colon cancer is related to exposure to ionizing radiation.  
There had been no excess of colon cancer at doses below 100 
rads and risks have increased only after intense irradiation.  
Other studies also suggested that there was a significant 
increased risk for colon cancer at doses of about 100 rads 
but not at low dose levels.  

The CPHEHO concluded that it was unlikely that his colon 
cancer could be attributed to exposure to ionizing radiation 
in service.

Relevant Law and Regulations

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim 
with respect to the issue of service connection for the cause 
of the veteran's death.  A well-grounded claim is one which 
is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a particular claim is not well grounded, then the appeal 
fails and there is no duty to assist in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible. 38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
person who submits a claim is not met.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Evidentiary assertions by 
the person who submits a claim must be accepted as true for 
the purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making the 
assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service- 
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.312 (1998).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection may also be granted for disability which 
is due to service-connected disease or injury. 38 C.F.R. § 
3.310 (1997).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto. 38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death. In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Special Considerations for Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
(1998).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (1998).  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity." 
Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 
3.309(b)(i), (ii).

Thirty-eight C.F.R. § 3.311 provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure. Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service. "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer. 38 C.F.R. § 3.311(b)(2)(i)- (xxiv) (1998). Section 
3.311(b)(5) requires that bone cancer become manifest within 
30 years after exposure, and that prostate cancer become 
manifest 5 years or more after exposure. 38 C.F.R. § 
3.311(b)(5).

Analysis

Colon cancer is listed among the radiogenic diseases found 
under § 3.311(b)(2).  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

In this case, evidentiary assertions as to the claim for 
service connection for the cause of the veteran's death are 
beyond the competence of the appellant.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant cannot meet 
her initial burden of proof for purposes of determining that 
her claim is well grounded by relying on her own opinion as 
to medical matters.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The medical evidence of record does not relate the veteran's 
death due to metastatic colon cancer to his period of service 
19 years prior to the diagnosis of colon cancer.  
The evidence demonstrates that the veteran does not have a 
service-connected disability which could have caused or 
contributed to his death.  That is, the medical evidence 
reveals that colon cancer was initially manifested many years 
after service, without clinical demonstration of any 
relationship to service.  Thus, there is no sound medical 
basis for concluding that the veteran's death was causally 
connected to service.  Accordingly, service connection for 
the veteran's cause of death to include due to exposure to 
ionizing radiation, must be denied.

The Board must point out that the sole basis for service 
connection relies upon the liberal provisions for claims 
based upon ionizing radiation exposure, and it is not 
contended otherwise.  Colon cancer was initially reported in 
1994.  The opinion of the Under Secretary of Health provides 
the only competent medical opinion as to whether the 
veteran's colon cancer is related to ionizing radiation 
during service.  That opinion concludes that is unlikely that 
the veteran's colon cancer is related to ionizing exposure 
during service.  

Although the Board has denied this aspect of the appeal on 
grounds different from the RO, the appellant has not been 
prejudiced by this decision because the RO actually accorded 
the appellant greater consideration than her claim warranted.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  


ORDER

Service connection for the cause of death due to the exposure 
of ionizing radiation is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

